1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9                                  ----oo0oo----

10

11   UNITED STATES OF AMERICA,              No. 2:14-cr-00269 WBS DB
12                 Plaintiff,

13        v.                                ORDER
14   BRENT DOUGLAS COLE,

15                 Defendant.

16

17                                 ----oo0oo----

18              Defendant Brent Douglas Cole has filed a “Motion to Set

19   Aside Void Judgment”.      (Docket No. 275.)   The motion is hereby

20   REFERRED to Magistrate Judge Deborah Barnes for findings and

21   recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).1

22              IT IS SO ORDERED.

23   Dated:    May 27, 2021

24

25

26
27        1    The court notes that defendant has a pending motion for
     relief under 28 U.S.C. § 2255 (Docket No. 216), which is
28   proceeding before Judge Barnes, along with other related motions.
                                     1
